AO 442 (Rev. 11/11) Arvest Warrant FILED

 

 

 

~~ == = “UNITED STATES DISTRICT COURT ~ ~ ‘WUL"03 antq
for the Us. DISTR Ic
; Ti
Wester District of North Carolina W. DIST. OF Re RT
United States of America
v. )
Joseph Cecil Vandevere 5 Case No. | : \ G W 6 2
a/k/a "DaDUTCHMANS” )
a/kfa/ "Da Dutehman” )
a/k/a "Bob Smith” )
)
Defendant
ARREST WARRANT

_ To ' Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
. (acme ofperson tobe arrested) — Joseph Cecil Vandevere | 3
who is accused of an. offense or violation based on the following document filed with the court:
i Indictment C Superseding Indictment Ol Information © Superseding Information © Complaint
0 Probation Violation Petition 0 Supervised Release Violation Petition | GViolation Notice O Order of the Court

This offense is briefly described as follows:

Knowingly and willfully did transmit in Interstate commerce, a communication, that is a Twitter Tweet, and that
communication contained a threat to Injure and Kill.

pate: [24{ 201 7 Ft 2 Ogden

Issuing officer's sj atu 'é

City and state: As aul lle, N U Frank G, Johns, Clerk, U.S, District Court

Printed name and ttile

 

 

Return

 

This warrant was recelved on (datey o- DU-VA , and the pet'son was arrested on (date) ~| 4

at (city and sfate)
Date: ““)-%~-\% aro
S Arresting officer's signature
Cetera, onan, Speci Agent

N Printed name dud title

 

 

 

 

Case 1:49-e-8G8S-MGEWEM B9cuments Filed 68/9829 Rage dare

wget eee ee

 

 prannranun us,

 

 
